DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 23are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2018/0118245 A1).
With respect to claims 14 and 23, Chung et al. discloses a motorized cart 100 comprising a body 115, driver or motors 112a, 112b, wheels 111a, 111b, handlebar with a force sensing assembly 130 and with frame support 132 and force sensors 131a, 131b, as shown in figures 1-7.

    PNG
    media_image1.png
    501
    458
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-7 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., as applied to claims 14 and 23 above, and further in view of Block (US 2016/0144709 A1).
With respect to claims 15 and 24, Chung et al. does not explicitly disclose a Hall effect sensor for sensing the pressure assemblies.  Block does disclose a handle assembly incorporating a Hall effect sensor 55 with magnets 54 and control circuit board or PCB 44, as shown in figure 9.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conventional Hall sensor of Block into the force sensor of Ching et al. in order to control the drive motors in response to a variable applied amount of pressure.
	With respect to claims 16 and 25, said magnets are positioned adjacent said hall sensor, as shown in figure 9.
	With respect to claims 17 and 26, a movable bracket 48 moves said magnet 54 relative to said sensor 55 by a preset interval, as shown in figure 9.

Allowable Subject Matter
Claims 18-22 and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618